 

 

Case 1:20-mj-00123-RLM Document 1-1

TO: Clerk’s Office
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

APPLICATION FOR LEAVE
TO FILE DOCUMENT UNDER SEAL

ERE KEK A RR AKE AKA KR K ERA EAE RAE EES

UNITED STATES OF AMERICA

et 20 MJ 123
TIMOTHY MARTINEZ Docket Number

oR Oe ae 9s 9 oie ois 2 oi oe 2s fs os os 9 oie oe ob oi oR ok ok oo oh ok oo

SUBMITTED BY: Plaintiff___— Defendant_ =» DOJ _ wv _
Name: Marictou Diouf
Firm Name:USAO-EDNY
Address:__ 271A Cadman Plaza East
Brooklyn, New York 11201
Phone Number:_ 718-254-6263
E-Mail Address: marietou.diouf@usdoj.gov

 

INDICATE UPON THE PUBLIC DOCKET SHEET: YES NO ¥v
If yes, state description of document to be entered on docket sheet:

 

 

 

MANDATORY CERTIFICATION OF SERVICE:

 

 

A) If pursuant to a prior Court Order:
Docket Number of Case in Which Entered:
Judge/Magistrate Judge:
Date Entered:

 

 

 

 

B) If a new application, the statute, regulation, or other legal basis that
authorizes filing under seal

ONGOING CRIMINAL INVESTIGATION; RISK OF FLIGHT

 

ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
AND MAY NOT BE UNSEALED UNLESS ORDERED BY
THE COURT.

DATED: Brooklyn , NEW YORK
Febrnary £22020

iS DISFRICTIURGE/U.S. MAGISTRATE JUDGE

RECEIVED IN CLERK’S OFFICE February 5, 2020
DATE

 

A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.)___ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation: ;orC.) J This is a criminal document submitted, and flight public safety, or security are significant concerns.

(Check one)

February 5, 2020
DATE

atm H

SIGNATURE

 

 
